Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 1 of 40 PageID #: 2326



                                                                    q,hNENgp


                                                                                 r

                                                                  ChildfIIpiiy
                                                                  Services Reviews




                      Child and Family
                      Services Reviews

                                 West Virginia
                                 Final Report
                                          2017



g ssavreer
             U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES



         ~
         ~   GHILOREN
             Children's Bureau
                                 Z   FAMILIES




                                                                      D003776
Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 2 of 40 PageID #: 2327




                        This page is intentionally blank.




                                                                     D003777
                     Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 3 of 40 PageID #: 2328



                  Final Report: West Virginia Child and Family Services Review

                                                        INTRODUCTION
This document presents the findings of the Child and Family Services Review (CFSR) for the state of West Virginia. The CFSRs
enable the Children’s Bureau to: (1) ensure conformity with certain federal child welfare requirements; (2) determine what is actually
happening to children and families as they are engaged in child welfare services; and (3) assist states in enhancing their capacity to
help children and families achieve positive outcomes. Federal law and regulations authorize the Children’s Bureau, within the U.S.
Department of Health and Human Services' Administration for Children and Families, to administer the review of child and family
services programs under titles IV-B and IV-E of the Social Security Act. The CFSRs are structured to help states identify strengths and
areas needing improvement in their child welfare practices and programs as well as institute systemic changes that will improve child
and family outcomes.
The findings for West Virginia are based on:
   •   The statewide assessment prepared by the West Virginia Department of Health and Human Resources (DHHR), Bureau for
       Children and Families (BCF), and submitted to the Children's Bureau on January 31, 2017. The statewide assessment is the
       state’s analysis of its performance on outcomes and the functioning of systemic factors in relation to title IV-B and IV-E
       requirements and the title IV-B Child and Family Services Plan
   •   The results of case reviews of 65 cases (40 foster care and 25 in-home) conducted via a State Conducted Case Review
       process in the McDowell, Mingo, Ohio/Brooke/Hancock, Randolph/Tucker, and Doddridge/Ritchie/Pleasants districts in West
       Virginia between April 1, 2017, and September 15, 2017
   •   Interviews and focus groups with state stakeholders and partners, which included:
       −   Attorneys for the agency, children and youth, and parents
       −   Court Appointed Special Advocates (CASA) and Review Panel members
       −   Child welfare agency deputy commissioner, director, and senior managers
       −   Child welfare agency supervisors and caseworkers
       −   Contracted supervisors
       −   Courts and Court Improvement Program (CIP)
       −   Foster and adoptive parent licensing staff
       −   Foster and adoptive parents
       −   Information system staff
       −   Judges
       −   Juvenile justice staff
                                                                 1


                                                                                                                               D003778
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 4 of 40 PageID #: 2329

                                             West Virginia 2017 CFSR Final Report

       −   Law enforcement
       −   Parents
       −   Providers
       −   Representatives from other public agencies
       −   Training staff
       −   Youth served by the agency
In Round 3, the Children’s Bureau suspended the use of the state’s performance on the national standards for the 7 statewide data
indicators in conformity decisions. For contextual information, Appendix A of this report shows the state’s performance on the 7 data
indicators. Moving forward, the Children’s Bureau will refer to the national standards as “national performance.” This national
performance represents the performance of the nation on the statewide data indicators for an earlier point in time. For the time
periods used to calculate the national performance for each indicator, see 80 Fed. Reg. 27263 (May 13, 2015).

Background Information
The Round 3 CFSR assesses state performance with regard to substantial conformity with 7 child and family outcomes and 7
systemic factors. Each outcome incorporates 1 or more of the 18 items included in the case review, and each item is rated as a
Strength or Area Needing Improvement based on an evaluation of certain child welfare practices and processes in the cases reviewed
in the state. With two exceptions, an item is assigned an overall rating of Strength if 90% or more of the applicable cases reviewed
were rated as a Strength. Because Item 1 is the only item for Safety Outcome 1 and Item 16 is the only item for Well-Being Outcome
2, the requirement of a 95% Strength rating applies to those items. For a state to be in substantial conformity with a particular
outcome, 95% or more of the cases reviewed must be rated as having substantially achieved the outcome.
Eighteen items are considered in assessing the state’s substantial conformity with the 7 systemic factors. Each item reflects a key
federal program requirement relevant to the Child and Family Services Plan (CFSP) for that systemic factor. An item is rated as a
Strength or an Area Needing Improvement based on how well the item-specific requirement is functioning. A determination of the
rating is based on information provided by the state to demonstrate the functioning of the systemic factor in the statewide assessment
and, as needed, from interviews with stakeholders and partners. For a state to be in substantial conformity with the systemic factors,
no more than 1 of the items associated with the systemic factor can be rated as an Area Needing Improvement. For systemic factors
that have only 1 item associated with them, that item must be rated as a Strength for a determination of substantial conformity.
The Children's Bureau made several changes to the CFSR process and items and indicators relevant for performance based on
lessons learned during the second round of reviews and in response to feedback from the child welfare field. As such, a state’s
performance in the third round of the CFSRs is not directly comparable to its performance in the second round. Appendix A provides
tables presenting West Virginia’s overall performance in Round 3. Appendix B provides information about West Virginia’s performance
in Round 2.




                                                                  2
                                                                                                                               D003779
                     Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 5 of 40 PageID #: 2330

                                             West Virginia 2017 CFSR Final Report


                                             I. SUMMARY OF PERFORMANCE

West Virginia 2017 CFSR Assessment of Substantial Conformity for Outcomes and Systemic
Factors
None of the 7 outcomes was found to be in substantial conformity.
The following 3 of the 7 systemic factors were found to be in substantial conformity:
       •   Quality Assurance System
       •   Staff and Provider Training
       •   Agency Responsiveness to the Community

Children’s Bureau Comments on West Virginia Performance
The following are the Children’s Bureau’s observations about cross-cutting issues and West Virginia’s overall performance:
The West Virginia Department of Health and Human Resources (DHHR), Bureau for Children and Families (BCF), has dedicated
time and resources to continuous quality improvement (CQI) efforts with the goal of ensuring the safety, permanency, and well-being
for all children in the state. Leadership teams, with an emphasis on transparency, collaborate with key partners to focus efforts on
evaluating agency performance and consider interventions to improve outcomes. With CQI as a framework, the BCF Division of
Planning and Quality Improvement (DPQI) conducts district-level reviews modeled on the federal CFSR process in all jurisdictions in
the state. Expectations and strategies for district improvement are developed with the jurisdiction through local improvement plans
and monitored by DPQI, which assesses agency performance and effectively guides efforts to improve outcomes for children and
families. The overall focus on quality improvement efforts and other program initiatives align with statewide goals for safety,
permanency, and well-being and DHHR’s well-defined outcome measures. These efforts are regularly monitored by DHHR,
outcomes are used in strategic planning through the Child and Family Services Plan (CFSP), and progress shared with partners in
the annual progress and services report (APSR). DHHR has continued to expand the efforts that began with the 2008 CFSR to be an
effective, data-driven agency. Most recently, the state engaged the Capacity Building Center for States to implement a data
visualization project to make information more accessible to its partners.
In recent years, DHHR increased efforts to enhance the agency’s collaboration with key partners to improve outcomes for children
and families. This enhanced collaboration was described in the statewide assessment and consistently supported during stakeholder
interviews. The state closely collaborates with the courts through regularly scheduled meetings and information sharing. This
partnership helps to assure that court hearings are routinely conducted to move children in foster care to permanency, while
increasing federal resources available to the state to serve families through title IV-E reimbursement. The agency also collaborates
with the Department of Education to explore ways data may be shared to improve well-being outcomes for children. Further,
stakeholder interviews and the statewide assessment described improved collaboration with other key child-serving agencies,

                                                                    3
                                                                                                                             D003780
                      Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 6 of 40 PageID #: 2331

                                              West Virginia 2017 CFSR Final Report

including behavioral health, domestic violence, the Department of Juvenile Services, the court improvement program (CIP), and
direct care providers. Stakeholders and the statewide assessment both report significant improvement in recent years in inter-agency
communication, collaboration, and data sharing. A continuously evolving positive partnership was reported between DHHR and its
partners in meeting the challenges and needs of children and families in the state.
West Virginia is enhancing its efforts to serve children in their communities and meet their needs for permanency and well-being in
family settings through the title IV-E waiver demonstration project, Safe at Home. The Safe at Home project focuses on children age
12–17 and uses a wraparound approach, providing intensive in-home services with the goal of maintaining children in their home, or
in communities in family-like settings if placement is necessary. This demonstration project has proven instrumental in positively
affecting the permanency and well-being of youth participating in the program, as evidenced through the case record reviews and
stakeholder interviews.
Continued achievement of these positive outcomes is expected as the state implements Safe at Home strategies statewide.
However, not all children served by the agency will receive these services. There are concerns in those cases where children are not
receiving Safe at Home services regarding the establishment of appropriate and timely permanency goals, and the achievement of
those goals. The review found that permanency goals were not established timely for children in foster care in a significant number of
cases. The agency struggled to make concerted efforts for the goals of timely reunification, discharge to guardianship, and timely
adoption. Additionally, the agency did not make concerted efforts to place youth with a goal of another planned permanent living
arrangement in a permanent arrangement in applicable cases. Some of the challenges of goal achievement may be related to the
service array, particularly the lack of substance abuse treatment, a lack of quality resource homes, and workforce retention issues.
Despite these challenges, West Virginia is encouraged to consider the successful strategies positively affecting permanency for
youth served through Safe at Home and how those services may be implemented or adapted to achieve similar positive results for
other children in foster care.
The national substance abuse epidemic has significantly affected families in West Virginia. As a result, DHHR is experiencing higher
caseloads and greater demand on limited resources. Stakeholders reported that the opioid epidemic and a rise in the use of other
substances affect most families served by the agency. This was a primary reason for the agency’s involvement with families in most
of the cases reviewed during the CFSR. Key partners reported a lack of quality substance abuse treatment providers across the state
and long waitlists for existing treatment services. A lack of community services to address the resulting issues has contributed to the
increased number of families served by DHHR. The impact on children can be so severe that placement in foster care, absent the
availability of effective treatment resources, is often the only option to ensure the safety of a child. Stakeholders reported that this has
resulted in a significant increase in the number of children being placed in foster care and that efforts for timely reunification are
frequently unsuccessful due to the duration of treatment even when such services are available.
The state has experienced limited success in its efforts to recruit and retain DHHR staff. This continues to adversely affect outcomes
for children and families served by the agency and the delivery of services. The agency has consulted with the Capacity Building
Center for States to establish an internal recruitment and retention team to develop effective strategies to address this issue.




                                                                     4
                                                                                                                                    D003781
                     Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 7 of 40 PageID #: 2332

                                              West Virginia 2017 CFSR Final Report

The number of quality foster and adoptive homes was consistently noted to be insufficient to meet the placement needs of children
coming into foster care. An effective recruitment plan has not been developed and implemented to meet the increased need for
quality homes in the state. The lack of an adequate number of foster homes was evidenced by the use of shelter care for multiple
cases involved in the case review. Cases reviewed identified inconsistencies in ensuring that children’s current foster care
placements are stable.
Cases reviewed for the CFSR highlighted concerns related to the safety of children, including a lack of timeliness in initiating
investigations of child abuse and/or neglect and having face-to-face contact with children involved in reports, multiple reports
involving the same or similar circumstances, the development and monitoring of quality safety plans, and the provision of adequate
safety services. Additionally, caseworkers are not adequately assessing and addressing safety and risk initially or on an ongoing
basis. While this was a concern in both foster care and in-home cases, the latter was noted as having more challenges in the
completion of adequate and ongoing safety and risk assessments and the provision of safety services. Contributing to these and
other findings in the CFSR was a consistent lack of or only limited contact with children and families. An additional concern was that
the agency did not consistently address all the children in a family but instead focused on a single child with respect to safety and
other case activities. In some of the cases reviewed, there was not consistent and ongoing communication with the service providers
working closely with families.
In most of the cases reviewed, children were placed with their sibling(s) in foster care when it was in their best interests. Also,
although improvements are needed, children visited regularly with their parents while in placement, and the agency made concerted
efforts to maintain the connections with which a child entered foster care. In many cases children were placed with relatives, although
progress is needed in agency performance. The agency did not consistently provide sufficient opportunities for children in foster care
to visit with their siblings. With respect to the importance of maintaining sibling relationships, the agency should develop strategies to
ensure frequent visits. Most stakeholders interviewed considered the agency’s performance in these practice areas to be the result of
dedicated staff doing their best with limited resources. While not fully achieving the desired results, the state’s functioning in these
areas can provide a foundation for continuing improvement in case practice.
The agency is not consistently completing quality comprehensive assessments of the needs of children and parents. Although
improvement is needed for both initial and ongoing assessments, the completion of quality ongoing assessments is most challenging.
While this was found to be a concern in both in-home and foster care cases, comprehensive assessments are less likely to be
completed for the children and parents served in their own homes. Additionally, appropriate services are not consistently provided to
address the identified needs. The needs of foster parents are not consistently assessed and services provided as appropriate,
potentially adversely affecting a child’s placement stability.
Quality caseworker visits with children and parents are necessary for the completion of comprehensive assessments. In many of the
cases reviewed, there was not sufficient contact with a family to achieve case goals. Visits often occurred during a court hearing or
multi-disciplinary team meeting, which may not facilitate quality engagement with parents. It was also found that children and parents
are not consistently involved in the case planning process. In a number of cases reviewed, a case plan had not been developed.
Caseworker visits with parents, essential for the case planning process, was frequently in a public forum rather than in the home or


                                                                    5
                                                                                                                                  D003782
                     Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 8 of 40 PageID #: 2333

                                              West Virginia 2017 CFSR Final Report

other setting more conducive to positive engagement. Stakeholders attributed many of the challenges in this practice area to high
caseloads and frequent staff turnover.
West Virginia’s commitment to improving outcomes for children and families in the state is evident in many of the cases reviewed and
highlighted during stakeholder interviews. However, as noted in the cases reviewed, during interviews, and in the statewide
assessment, the substance abuse issues prevalent in the state and challenges in the recruitment and retention of quality staff and
resource homes affect the ability of DHHR to achieve these outcomes. West Virginia is committed to effectively addressing these
challenges through its continuous quality improvement processes.


                                      II. KEY FINDINGS RELATED TO OUTCOMES
For each outcome, we provide performance summaries from the case review findings. The CFSR relies upon a case review of an
approved sample of foster care cases and in-home services cases. Where relevant, we provide performance summaries that are
differentiated between foster care and in-home services cases.
This report provides an overview. Results have been rounded to the nearest whole number. Details on each case rating are available
to DHHS. The state is encouraged to conduct additional item-specific analysis of the case review findings to better understand areas
of practice that are associated with positive outcomes and those that need improvement.

Safety Outcome 1: Children are, first and foremost, protected from abuse and neglect.
The Children’s Bureau calculates the state’s performance on Safety Outcome 1 using the state’s performance on Item 1.

State Outcome Performance
West Virginia is not in substantial conformity with Safety Outcome 1.
The outcome was substantially achieved in 56% of the 34 applicable cases reviewed.

Safety Outcome 1 Item Performance

Item 1. Timeliness of Initiating Investigations of Reports of Child Maltreatment
Purpose of Assessment: To determine whether responses to all accepted child maltreatment reports received during the period
under review were initiated, and face-to-face contact with the child(ren) made, within the time frames established by agency policies or
state statutes.
State policy requires accepted reports to be assigned one of three priority levels. A report assigned for an Immediate response
requires face-to-face contact with the alleged child victim as soon as the report of abuse or neglect is received, unless there is a
protective caregiver. If there is a protective caregiver clearly documented in the report, contact must be made within the same day
while the child is still under the care of that protective caregiver. Reports assigned for a 72-hour response require face-to-face contact

                                                                     6
                                                                                                                                   D003783
                     Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 9 of 40 PageID #: 2334

                                             West Virginia 2017 CFSR Final Report

with the alleged child victim within 72 hours. Reports assigned for a 14-day response require face-to-face contact with the alleged child
victim within 14 days.
West Virginia received an overall rating of Area Needing Improvement for Item 1 because 56% of the 34 applicable cases were rated
as a Strength.
For performance on the Safety statewide data indicators, see Appendix A.

Safety Outcome 2: Children are safely maintained in their homes whenever possible and
appropriate.
The Children’s Bureau calculates the state’s performance on Safety Outcome 2 using the state’s performance on Items 2 and 3.

State Outcome Performance
West Virginia is not in substantial conformity with Safety Outcome 2.
The outcome was substantially achieved in 42% of the 65 cases reviewed.
The outcome was substantially achieved in 53% of the 40 foster care cases and 24% of the 25 in-home services cases.

Safety Outcome 2 Item Performance

Item 2. Services to Family to Protect Child(ren) in the Home and Prevent Removal or Re-Entry Into Foster Care
Purpose of Assessment: To determine whether, during the period under review, the agency made concerted efforts to provide
services to the family to prevent children’s entry into foster care or re-entry after a reunification.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 2 because 73% of the 30 applicable cases
       were rated as a Strength.
   •   Item 2 was rated as a Strength in 93% of the 14 applicable foster care cases and 56% of the 16 applicable in-home services
       cases.

Item 3. Risk and Safety Assessment and Management
Purpose of Assessment: To determine whether, during the period under review, the agency made concerted efforts to assess and
address the risk and safety concerns relating to the child(ren) in their own homes or while in foster care.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 3 because 42% of the 65 applicable cases
       were rated as a Strength.
   •   Item 3 was rated as a Strength in 53% of the 40 applicable foster care cases and 24% of the 25 applicable in-home services
       cases.


                                                                   7
                                                                                                                                 D003784
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 10 of 40 PageID #: 2335

                                             West Virginia 2017 CFSR Final Report


Permanency Outcome 1: Children have permanency and stability in their living situations.
The Children’s Bureau calculates the state’s performance on Permanency Outcome 1 using the state’s performance on Items 4, 5,
and 6

State Outcome Performance
West Virginia is not in substantial conformity with Permanency Outcome 1.
The outcome was substantially achieved in 20% of the 40 applicable cases reviewed.

Permanency Outcome 1 Item Performance

Item 4. Stability of Foster Care Placement
Purpose of Assessment: To determine whether the child in foster care is in a stable placement at the time of the onsite review and
that any changes in placement that occurred during the period under review were in the best interests of the child and consistent with
achieving the child’s permanency goal(s).
   •   West Virginia received an overall rating of Area Needing Improvement for Item 4 because 55% of the 40 applicable cases
       were rated as a Strength.

Item 5. Permanency Goal for Child
Purpose of Assessment: To determine whether appropriate permanency goals were established for the child in a timely manner.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 5 because 50% of the 40 applicable cases
       were rated as a Strength.

Item 6. Achieving Reunification, Guardianship, Adoption, or Other Planned Permanent Living Arrangement
Purpose of Assessment: To determine whether concerted efforts were made, or are being made, during the period under review to
achieve reunification, guardianship, adoption, or other planned permanent living arrangement.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 6 because 58% of the 40 applicable cases
       were rated as a Strength.
For performance on the Permanency statewide data indicators, see Appendix A.

Permanency Outcome 2: The continuity of family relationships and connections is preserved for
children.
The Children’s Bureau calculates the state’s performance on Permanency Outcome 2 using the state’s performance on Items 7, 8, 9,
10, and 11.


                                                                   8
                                                                                                                               D003785
                       Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 11 of 40 PageID #: 2336

                                                  West Virginia 2017 CFSR Final Report


State Outcome Performance
West Virginia is not in substantial conformity with Permanency Outcome 2.
The outcome was substantially achieved in 65% of the 40 applicable cases reviewed.

Permanency Outcome 2 Item Performance

Item 7. Placement With Siblings
Purpose of Assessment: To determine whether, during the period under review, concerted efforts were made to ensure that siblings
in foster care are placed together unless a separation was necessary to meet the needs of one of the siblings.
      •   West Virginia received an overall rating of Area Needing Improvement for Item 7 because 86% of the 22 applicable cases
          were rated as a Strength.

Item 8. Visiting With Parents and Siblings in Foster Care
Purpose of Assessment: To determine whether, during the period under review, concerted efforts were made to ensure that
visitation between a child in foster care and his or her mother, father, 1 and siblings is of sufficient frequency and quality to promote
continuity in the child’s relationship with these close family members.
      •   West Virginia received an overall rating of Area Needing Improvement for Item 8 because 68% of the 31 applicable cases
          were rated as a Strength.
      •   In 38% of the 8 applicable cases, the agency made concerted efforts to ensure that both the frequency and quality of
          visitation with a sibling(s) in foster care who is/was in a different placement setting was sufficient to maintain and promote the
          continuity of the relationship.
      •   In 75% of the 28 applicable cases, the agency made concerted efforts to ensure that both the frequency and quality of
          visitation between the child in foster care and his or her mother was sufficient to maintain and promote the continuity of the
          relationship.
      •   In 76% of the 17 applicable cases, the agency made concerted efforts to ensure that both the frequency and quality of
          visitation between the child in foster care and his or her father was sufficient to maintain and promote the continuity of the
          relationship.




1
    For Item 8, “Mother” and “Father” are typically defined as the parents/caregivers from whom the child was removed and with whom the agency is
    working toward reunification. The persons identified in these roles for the purposes of the review may include individuals who do not meet the
    legal definitions or conventional meanings of a mother and father.


                                                                         9
                                                                                                                                         D003786
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 12 of 40 PageID #: 2337

                                              West Virginia 2017 CFSR Final Report

Item 9. Preserving Connections
Purpose of Assessment: To determine whether, during the period under review, concerted efforts were made to maintain the child’s
connections to his or her neighborhood, community, faith, extended family, Tribe, school, and friends.
    •   West Virginia received an overall rating of Area Needing Improvement for Item 9 because 73% of the 40 applicable cases
        were rated as a Strength.

Item 10. Relative Placement
Purpose of Assessment: To determine whether, during the period under review, concerted efforts were made to place the child with
relatives when appropriate.
    •   West Virginia received an overall rating of Area Needing Improvement for Item 10 because 68% of the 38 applicable cases
        were rated as a Strength.

Item 11. Relationship of Child in Care With Parents
Purpose of Assessment: To determine whether, during the period under review, concerted efforts were made to promote, support,
and/or maintain positive relationships between the child in foster care and his or her mother and father 2 or other primary caregiver(s)
from whom the child had been removed through activities other than just arranging for visitation.
    •   West Virginia received an overall rating of Area Needing Improvement for Item 11 because 52% of the 29 applicable cases
        were rated as a Strength.
    •   In 54% of the 28 applicable cases, the agency made concerted efforts to promote, support, and otherwise maintain a positive
        and nurturing relationship between the child in foster care and his or her mother.
    •   In 47% of the 17 applicable cases, the agency made concerted efforts to promote, support, and otherwise maintain a positive
        and nurturing relationship between the child in foster care and his or her father.

Well-Being Outcome 1: Families have enhanced capacity to provide for their children’s needs.
The Children’s Bureau calculates the state’s performance on Well-Being Outcome 1 using the state’s performance on Items 12, 13,
14, and 15.

State Outcome Performance
West Virginia is not in substantial conformity with Well-Being Outcome 1.


2
  For Item 11, “Mother” and “Father” are typically defined as the parents/caregivers from whom the child was removed and with whom
the agency is working toward reunification.


                                                                   10
                                                                                                                                 D003787
                        Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 13 of 40 PageID #: 2338

                                                   West Virginia 2017 CFSR Final Report

The outcome was substantially achieved in 26% of the 65 cases reviewed.
The outcome was substantially achieved in 33% of the 40 foster care cases and 16% of the 25 in-home services cases.

Well-Being Outcome 1 Item Performance

Item 12. Needs and Services of Child, Parents, and Foster Parents
Purpose of Assessment: To determine whether, during the period under review, the agency (1) made concerted efforts to assess the
needs of children, parents, 3 and foster parents (both initially, if the child entered foster care or the case was opened during the period
under review, and on an ongoing basis) to identify the services necessary to achieve case goals and adequately address the issues
relevant to the agency’s involvement with the family, and (2) provided the appropriate services.
      •   West Virginia received an overall rating of Area Needing Improvement for Item 12 because 35% of the 65 cases were rated
          as a Strength.
      •   Item 12 was rated as Strength in 40% of the 40 foster care cases and 28% of the 25 in-home services cases.

Item 12 is divided into three sub-items:

Sub-Item 12A. Needs Assessment and Services to Children
   • West Virginia received an overall rating of Area Needing Improvement for Item 12A because 72% of the 65 cases were rated
       as a Strength.
      •   Item 12A was rated as a Strength in 83% of the 40 foster care cases and 56% of the 25 in-home services cases.

Sub-Item 12B. Needs Assessment and Services to Parents
   • West Virginia received an overall rating of Area Needing Improvement for Item 12B because 30% of the 57 applicable cases
       were rated as a Strength.
      •   Item 12B was rated as a Strength in 31% of the 32 applicable foster care cases and 28% of the 25 applicable in-home
          services cases.
      •   In 39% of the 56 applicable cases, the agency made concerted efforts both to assess and address the needs of mothers.


3
    For Sub-Item 12B, in the in-home cases, “Mother” and “Father” are typically defined as the parents/caregivers with whom the children were living
    when the agency became involved with the family and with whom the children will remain (for example, biological parents, relatives, guardians,
    adoptive parents). In the foster care cases, “Mother” and “Father” are typically defined as the parents/caregivers from whom the child was
    removed and with whom the agency is working toward reunification; however, biological parents who were not the parents from whom the child
    was removed may also be included, as may adoptive parents if the adoption was finalized during the period under review. A rating could
    consider the agency’s work with multiple applicable “mothers” and “fathers” for the period under review in the case.

                                                                          11
                                                                                                                                            D003788
                        Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 14 of 40 PageID #: 2339

                                                   West Virginia 2017 CFSR Final Report

      •   In 32% of the 44 applicable cases, the agency made concerted efforts both to assess and address the needs of fathers.

Sub-Item 12C. Needs Assessment and Services to Foster Parents
   • West Virginia received an overall rating of Area Needing Improvement for Item 12C because 76% of the 29 applicable foster
       care cases were rated as a Strength.

Item 13. Child and Family Involvement in Case Planning
Purpose of Assessment: To determine whether, during the period under review, concerted efforts were made (or are being made) to
involve parents 4 and children (if developmentally appropriate) in the case planning process on an ongoing basis.
      •   West Virginia received an overall rating of Area Needing Improvement for Item 13 because 40% of the 63 applicable cases
          were rated as a Strength.
      •   Item 13 was rated as a Strength in 47% of the 38 applicable foster care cases and 28% of the 25 applicable in-home services
          cases.
      •   In 45% of the 49 applicable cases, the agency made concerted efforts to involve child(ren) in case planning.
      •   In 43% of the 56 applicable cases, the agency made concerted efforts to involve mothers in case planning.
      •   In 36% of the 45 applicable cases, the agency made concerted efforts to involve fathers in case planning.

Item 14. Caseworker Visits With Child
Purpose of Assessment: To determine whether the frequency and quality of visits between caseworkers and the child(ren) in the
case are sufficient to ensure the safety, permanency, and well-being of the child(ren) and promote achievement of case goals.
      •   West Virginia received an overall rating of Area Needing Improvement for Item 14 because 42% of the 65 cases were rated
          as a Strength.
      •   Item 14 was rated as a Strength in 58% of the 40 foster care cases and 16% of the 25 in-home services cases.




4
    For Item 13, in the in-home cases, “Mother” and “Father” are typically defined as the parents/caregivers with whom the children were living when
    the agency became involved with the family and with whom the children will remain (for example, biological parents, relatives, guardians,
    adoptive parents). In the foster care cases, “mother” and “father” are typically defined as the parents/caregivers from whom the child was
    removed and with whom the agency is working toward reunification; however, biological parents who were not the parents from whom the child
    was removed may also be included, as may adoptive parents if the adoption was finalized during the period under review. A rating could
    consider the agency’s work with multiple applicable “mothers” and “fathers” for the period under review in the case.



                                                                          12
                                                                                                                                            D003789
                        Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 15 of 40 PageID #: 2340

                                                   West Virginia 2017 CFSR Final Report

Item 15. Caseworker Visits With Parents
Purpose of Assessment: To determine whether, during the period under review, the frequency and quality of visits between
caseworkers and the mothers and fathers 5 of the child(ren) are sufficient to ensure the safety, permanency, and well-being of the
child(ren) and promote achievement of case goals.
      •   West Virginia received an overall rating of Area Needing Improvement for Item 15 because 19% of the 57 applicable cases
          were rated as a Strength.
      •   Item 15 was rated as a Strength in 19% of the 32 applicable foster care cases and 20% of the 25 applicable in-home services
          cases.
      •   In 23% of the 56 applicable cases, the agency made concerted efforts to ensure that both the frequency and quality of
          caseworker visitation with mothers were sufficient.
      •   In 16% of the 45 applicable cases, the agency made concerted efforts to ensure that both the frequency and quality of
          caseworker visitation with fathers were sufficient.

Well-Being Outcome 2: Children receive appropriate services to meet their educational needs.
The Children’s Bureau calculates the state’s performance on Well-Being Outcome 2 using the state’s performance on Item 16.

State Outcome Performance
West Virginia is not in substantial conformity with Well-Being Outcome 2.
The outcome was substantially achieved in 73% of the 44 applicable cases reviewed.

Well-Being Outcome 2 Item Performance

Item 16. Educational Needs of the Child
Purpose of Assessment: To assess whether, during the period under review, the agency made concerted efforts to assess children’s
educational needs at the initial contact with the child (if the case was opened during the period under review) or on an ongoing basis (if



5
    For Item 15, in the in-home cases, “Mother” and “Father” are typically defined as the parents/caregivers with whom the children were living when
    the agency became involved with the family and with whom the children will remain (for example, biological parents, relatives, guardians,
    adoptive parents). In the foster care cases, “Mother” and “Father” is typically defined as the parents/caregivers from whom the child was
    removed and with whom the agency is working toward reunification; however, biological parents who were not the parents from whom the child
    was removed may also be included, as may adoptive parents if the adoption was finalized during the period under review. A rating could
    consider the agency’s work with multiple applicable mother and fathers for the period under review in the case.

                                                                          13
                                                                                                                                            D003790
                   Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 16 of 40 PageID #: 2341

                                             West Virginia 2017 CFSR Final Report

the case was opened before the period under review), and whether identified needs were appropriately addressed in case planning
and case management activities.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 16 because 73% of the 44 applicable cases
       were rated as a Strength.
   •   Item 16 was rated as a Strength in 77% of the 35 applicable foster care cases and 56% of the 9 applicable in-home services
       cases.

Well-Being Outcome 3: Children receive adequate services to meet their physical and mental
health needs.
The Children’s Bureau calculates the state’s performance on Well-Being Outcome 3 using the state’s performance on Items 17 and
18.

State Outcome Performance
West Virginia is not in substantial conformity with Well-Being Outcome 3.
The outcome was substantially achieved in 59% of the 54 applicable cases reviewed.
The outcome was substantially achieved in 68% of the 40 applicable foster care cases and 36% of the applicable 14 in-home services
cases.

Well-Being Outcome 3 Item Performance

Item 17. Physical Health of the Child
Purpose of Assessment: To determine whether, during the period under review, the agency addressed the physical health needs of
the children, including dental health needs.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 17 because 75% of the 44 applicable cases
       were rated as a Strength.
   •   Item 17 was rated as a Strength in 78% of the 40 foster care cases and 50% of the 4 applicable in-home services cases.

Item 18. Mental/Behavioral Health of the Child
Purpose of Assessment: To determine whether, during the period under review, the agency addressed the mental/behavioral health
needs of the children.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 18 because 59% of the 41 applicable cases
       were rated as a Strength.


                                                                  14
                                                                                                                          D003791
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 17 of 40 PageID #: 2342

                                              West Virginia 2017 CFSR Final Report

   •   Item 18 was rated as a Strength in 71% of the 28 applicable foster care cases and 31% of the 13 applicable in-home services
       cases.


                              III. KEY FINDINGS RELATED TO SYSTEMIC FACTORS
For each systemic factor below, we provide performance summaries and a determination of whether the state is in substantial
conformity with that systemic factor. In addition, we provide ratings for each item and a description of how the rating was determined.
The CFSR relies upon a review of information contained in the statewide assessment to assess each item. If an item rating cannot be
determined from the information contained in the statewide assessment, the Children’s Bureau conducts stakeholder interviews and
considers information gathered through the interviews in determining ratings for each item.

Statewide Information System
The Children’s Bureau assesses the state’s performance on this systemic factor using the state’s performance on Item 19.

State Systemic Factor Performance
West Virginia is not in substantial conformity with the systemic factor of Statewide Information System. The one item in this systemic
factor was rated as an Area Needing Improvement.

Statewide Information System Item Performance

Item 19. Statewide Information System
Description of Systemic Factor Item: The statewide information system is functioning statewide to ensure that, at a minimum, the
state can readily identify the status, demographic characteristics, location, and goals for the placement of every child who is (or, within
the immediately preceding 12 months, has been) in foster care.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 19 based on information from the statewide
       assessment and stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that although West
       Virginia’s statewide information system has the capacity to contain information related to demographic characteristics,
       location, and goals for placement of every child, the information may not be current or accurate. Generally, information
       concerning the child’s location tends to be more accurate as it drives foster care payments. However, stakeholders reported
       that permanency goals are not always updated and accurate. Stakeholders also reported that the system’s design can
       sometimes result in duplicate cases.




                                                                    15
                                                                                                                                  D003792
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 18 of 40 PageID #: 2343

                                             West Virginia 2017 CFSR Final Report


Case Review System
The Children’s Bureau assesses the state’s performance on this systemic factor using the state’s performance on Items 20, 21, 22, 23,
and 24.

State Systemic Factor Performance
West Virginia is not in substantial conformity with the systemic factor of Case Review System. Three of the 5 items in this systemic
factor were rated as a Strength.

Case Review System Item Performance

Item 20. Written Case Plan
Description of Systemic Factor Item: The case review system is functioning statewide to ensure that each child has a written case
plan that is developed jointly with the child’s parent(s) and includes the required provisions.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 20 based on information from the statewide
       assessment and stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that case plans are
       generally not developed jointly with parents. Some stakeholders believed that parents and children were seldom involved in
       the case planning process and that parents were minimally engaged in Multi-Disciplinary Teams. Other stakeholders said that
       they believed quality case plans are developed with families but acknowledged that this was not occurring statewide. Some
       stakeholders felt that although the intent is to involve parents in case planning in large counties, large backlogs interfere with
       this.

Item 21. Periodic Reviews
Description of Systemic Factor Item: The case review system is functioning statewide to ensure that a periodic review for each
child occurs no less frequently than once every 6 months, either by a court or by administrative review.
   •   West Virginia received an overall rating of Strength for Item 21 based on information from the statewide assessment and
       stakeholder interviews.
   •   Data and information in the statewide assessment and collected during interviews with stakeholders showed that typically
       periodic reviews are conducted by the courts every 3 months, and rarely does the time between reviews exceed 6 months.
       The court hearings address the required elements of a periodic review, including the appropriateness of the permanency
       goal, case progress, and other issues related to permanency at each hearing. The state has the capacity to run reports
       demonstrating the timeliness of reviews.




                                                                   16
                                                                                                                                 D003793
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 19 of 40 PageID #: 2344

                                              West Virginia 2017 CFSR Final Report

Item 22. Permanency Hearings
Description of Systemic Factor Item: The case review system is functioning statewide to ensure that each child has a permanency
hearing in a qualified court or administrative body that occurs no later than 12 months from the date the child entered foster care and
no less frequently than every 12 months thereafter.
   •   West Virginia received an overall rating of Strength for Item 22 based on information from the statewide assessment and
       stakeholder interviews.
   •   Data and information in the statewide assessment and information collected during interviews with stakeholders showed that
       permanency hearings are typically conducted by the courts every 3 months, and rarely does the time between hearings
       exceed 6 months. These court hearings address the required elements of a permanency hearing, including the
       appropriateness of the permanency goal and case progress. The state has the capacity to run reports related to the
       timeliness of permanency hearings.

Item 23. Termination of Parental Rights
Description of Systemic Factor Item: The case review system is functioning statewide to ensure that the filing of termination of
parental rights proceedings occurs in accordance with required provisions.
   •   West Virginia received an overall rating of Strength for Item 23 based on information from the statewide assessment and
       stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that in most cases,
       termination of parental rights (TPR) petitions are filed timely. Stakeholders reported that in those cases where TPRs were not
       filed, the agency documented compelling reasons in the case record, and the reasons were also noted in court orders.
       Although some exceptions were noted, primarily in youth service cases, stakeholders consistently said this systemic factor
       was functioning on a statewide basis.

Item 24. Notice of Hearings and Reviews to Caregivers
Description of Systemic Factor Item: The case review system is functioning to ensure that foster parents, pre-adoptive parents, and
relative caregivers of children in foster care are notified of, and have a right to be heard in, any review or hearing held with respect to
the child.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 24 based on information from the statewide
       assessment and stakeholder interviews.
   •   Information in the statewide assessment and collected through interviews with stakeholders showed that resource parents
       (foster parents, pre-adoptive parents, and relative caretakers) are not consistently notified about reviews or hearings with
       respect to a child in their care and their right to be heard. There is no established and consistent statewide process to notify
       resource parents of court hearings and their right to be heard. Some stakeholders were concerned that resource parents
       often do not know about hearings or the status of cases, and several stakeholders reported that notification to caregivers is

                                                                    17
                                                                                                                                   D003794
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 20 of 40 PageID #: 2345

                                              West Virginia 2017 CFSR Final Report

       not happening in every county. Stakeholders also reported that foster parents’ involvement in court hearings varied from court
       to court.

Quality Assurance System
The Children’s Bureau assesses the state’s performance on this systemic factor using the state’s performance on Item 25.

State Systemic Factor Performance
West Virginia is in substantial conformity with the systemic factor of Quality Assurance System. The one item in this systemic factor
was rated as a Strength.

Quality Assurance System Item Performance

Item 25. Quality Assurance System
Description of Systemic Factor Item: The quality assurance system is functioning statewide to ensure that it (1) operating in the
jurisdictions where the services included in the Child and Family Services Plan (CFSP) are provided, (2) has standards to evaluate the
quality of services (including standards to ensure that children in foster care are provided quality services that protect their health and
safety), (3) identifies strengths and needs of the service delivery system, (4) provides relevant reports, and (5) evaluates implemented
program improvement measures.
   •   West Virginia received an overall rating of Strength for Item 25 based on information from the statewide assessment.
   •   Information in the statewide assessment showed that the West Virginia centrally administered quality assurance process
       occurs statewide, has dedicated staff, and is modeled after the CFSR. The system evaluates Child Protective Services cases
       from initial contact to case closure, Youth Services cases with and without judicial oversight, and conducts targeted reviews.
       The state’s Quality Councils include a review of DPQI case review results, which identifies each district’s strengths and areas
       for improvement, and development of district corrective action plans with submission of those plans to agency leadership.
       Agency staff has access to an internal data dashboard that captures outcome data.

Staff and Provider Training
The Children’s Bureau assesses the state’s performance on this systemic factor using the state’s performance on Items 26, 27, and
28.

State Systemic Factor Performance
West Virginia is in substantial conformity with the systemic factor of Staff and Provider Training. Two of the items in this systemic
factor were rated as a Strength.




                                                                    18
                                                                                                                                   D003795
                         Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 21 of 40 PageID #: 2346

                                                    West Virginia 2017 CFSR Final Report

Staff and Provider Training Item Performance

Item 26. Initial Staff Training
Description of Systemic Factor Item: The staff and provider training system is functioning statewide to ensure that initial training is
provided to all staff who deliver services pursuant to the CFSP that includes the basic skills and knowledge required for their positions.
      •   West Virginia received an overall rating of Strength for Item 26 based on information from the statewide assessment and
          stakeholder interviews.
      •   Information in the statewide assessment described the training requirements for both agency and contractor staff. Agency
          and contractor staff are required to complete initial training and pass a competency evaluation before assuming case
          management responsibilities. The agency tracks completion of the initial staff training through a central database. Surveys of
          new staff completing the training show that the training is effective in helping staff meet the requirements of their job.
          Stakeholders consistently reported that initial trainings prepare new staff for their positions.

Item 27. Ongoing Staff Training
Description of Systemic Factor Item: The staff and provider training system is functioning statewide to ensure that ongoing training
is provided for staff 6 that addresses the skills and knowledge base needed to carry out their duties with regard to the services included
in the CFSP.
      •   West Virginia received an overall rating of Area Needing Improvement for Item 27 based on information from the statewide
          assessment and stakeholder interviews.
      •   Information in the statewide assessment and collected during interviews with stakeholders showed that ongoing training is not
          providing staff with the skills and knowledge necessary to carry out their duties. Although training is available, stakeholders
          said that staff are not always able to attend because of workload demands. While there is a prescribed amount of ongoing
          training required to maintain licensure or for new initiatives, there is no process to identify ongoing training topics to support
          staff’s professional development and provide the skills/knowledge needed to enhance their job performance.

Item 28. Foster and Adoptive Parent Training
Description of Systemic Factor Item: The staff and provider training system is functioning statewide to ensure that training is
occurring statewide for current or prospective foster parents, adoptive parents, and staff of state licensed or approved facilities (that



6
    "Staff," for purposes of assessing this item, includes all contracted and non-contracted staff who have case management responsibilities in the
     areas of child protection services, family preservation and support services, foster care services, adoption services, and independent living
     services pursuant to the state’s CFSP. "Staff" also includes direct supervisors of all contracted and non-contracted staff who have case
     management responsibilities in the areas of child protection services, family preservation and support services, foster care services, adoption
     services, and independent living services pursuant to the state’s CFSP.

                                                                           19
                                                                                                                                              D003796
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 22 of 40 PageID #: 2347

                                             West Virginia 2017 CFSR Final Report

care for children receiving foster care or adoption assistance under title IV-E) that addresses the skills and knowledge base needed to
carry out their duties with regard to foster and adopted children.
   •   West Virginia received an overall rating of Strength for Item 28 based on information from the statewide assessment and
       stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that current or prospective
       foster and adoptive parents receive the training that addresses the skills and knowledge base needed to carry out their duties.
       Stakeholders reported that both the public and private agencies use the PRIDE curriculum for initial foster and adoptive
       parent training, unless the private agency is granted a waiver, and that the training provides participants with the skills and
       knowledge needed to serve effectively as foster and adoptive parents. Stakeholders reported no concerns with accessing
       trainings. The state uses input from foster parents and foster parent associations to identify topics for ongoing training. Foster
       parents serve as co-trainers for PRIDE training, and informal training is also provided through foster parent support groups.
       Private providers and residential facilities are required to complete a minimum number of hours of training to maintain their
       licenses. Completion of training is tracked by the agency’s licensing division.

Service Array and Resource Development
The Children’s Bureau assesses the state’s performance on this systemic factor using the state’s performance on Items 29 and 30.

State Systemic Factor Performance
West Virginia is not in substantial conformity with the systemic factor of Service Array and Resource Development. None of the items
in this systemic factor was rated as a Strength.

Service Array and Resource Development Item Performance

Item 29. Array of Services
Description of Systemic Factor Item: The service array and resource development system is functioning to ensure that the following
array of services is accessible in all political jurisdictions covered by the CFSP: (1) services that assess the strengths and needs of
children and families and determine other service needs, (2) services that address the needs of families in addition to individual
children in order to create a safe home environment, (3) services that enable children to remain safely with their parents when
reasonable, and (4) services that help children in foster and adoptive placements achieve permanency.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 29 based on information from the statewide
       assessment and stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that West Virginia’s
       service array does not adequately meet the needs of children and families served in the state. Stakeholders consistently
       reported that the two areas of greatest need for which services and resources are lacking are substance abuse treatment and


                                                                  20
                                                                                                                                 D003797
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 23 of 40 PageID #: 2348

                                              West Virginia 2017 CFSR Final Report

       the availability of foster homes. Other necessary services for children and families that were also noted as lacking included
       mental health services for children, sex offender treatment, batterer offender treatment, autism support services, post-
       adoption services, kinship family support services, and housing.

Item 30. Individualizing Services
Description of Systemic Factor Item: The service array and resource development system is functioning statewide to ensure that
the services in Item 29 can be individualized to meet the unique needs of children and families served by the agency.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 30 based on information from the statewide
       assessment and stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that although the agency
       has made efforts to better individualize services, the lack of available and accessible quality services statewide precludes the
       individualization of services. Multidisciplinary team meetings and court hearings are venues where individual service needs
       are often identified, and at times families’ needs can be met through flexible funding. However, access to this funding is not
       consistent statewide.

Agency Responsiveness to the Community
The Children’s Bureau assesses the state’s performance on this systemic factor using the state’s performance on Items 31 and 32.

State Systemic Factor Performance
West Virginia is in substantial conformity with the systemic factor of Agency Responsiveness to the Community. Both of the items in
this systemic factor were rated as a Strength.

Agency Responsiveness to the Community Item Performance

Item 31. State Engagement and Consultation With Stakeholders Pursuant to CFSP and APSR
Description of Systemic Factor Item: The agency responsiveness to the community system is functioning statewide to ensure that,
in implementing the provisions of the CFSP and developing related APSRs, the state engages in ongoing consultation with Tribal
representatives, consumers, service providers, foster care providers, the juvenile court, and other public and private child- and family-
serving agencies and includes the major concerns of these representatives in the goals, objectives, and annual updates of the CFSP.
   •   West Virginia received an overall rating of Strength for Item 31 based on information from the statewide assessment and
       stakeholder interviews.
   •   Information collected during interviews with stakeholders showed that the agency engages in ongoing consultation with
       stakeholders in implementing the provisions of the CFSP and developing related APSRs. Although stakeholders reported that
       there are no formal stakeholder meetings, most stakeholders said that their input is listened to and reflected in CFSP and


                                                                   21
                                                                                                                                  D003798
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 24 of 40 PageID #: 2349

                                              West Virginia 2017 CFSR Final Report

       APSR goals. Stakeholders overall said that community relationships with the DHHR central office were positive and that good
       collaboration happens in many areas across the state. Foster parents and youth, however, expressed concern that their
       voices were not heard by the agency.

Item 32. Coordination of CFSP Services With Other Federal Programs
Description of Systemic Factor Item: The agency responsiveness to the community system is functioning statewide to ensure that
the state’s services under the CFSP are coordinated with services or benefits of other federal or federally assisted programs serving
the same population.
   •   West Virginia received an overall rating of Strength for Item 32 based on information from the statewide assessment and
       stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that there is good
       coordination with the services and benefits of other federal programs serving the same population. The agency collaborates
       effectively with the entities administering Temporary Assistance for Needy Families (TANF), the Supplement Nutritional
       Assistance Program (SNAP), Child Care, and Medicaid. Stakeholders said that the Bureau for Children and Families is
       collaborating with the Bureau for Behavioral Health and Health Facilities and the Bureau for Public Health. BCF also works
       with TANF (West Virginia WORKS) to develop programs for children aging out of foster care. DHHR works with the Child
       Support Bureau to resolve paternity issues. Agencies administering these programs are often co-located in offices or nearby
       to support coordination efforts.

Foster and Adoptive Parent Licensing, Recruitment, and Retention
The Children’s Bureau assesses the state’s performance on this systemic factor using the state’s performance on Items 33, 34, 35,
and 36.

State Systemic Factor Performance
West Virginia is not in substantial conformity with the systemic factor of Foster and Adoptive Parent Licensing, Recruitment, and
Retention. Two of the four items in this systemic factor were rated as a Strength.

Foster and Adoptive Parent Licensing, Recruitment, and Retention Item Performance

Item 33. Standards Applied Equally
Description of Systemic Factor Item: The foster and adoptive parent licensing, recruitment, and retention system is functioning
statewide to ensure that state standards are applied to all licensed or approved foster family homes or child care institutions receiving
title IV-B or IV-E funds.
   •   West Virginia received an overall rating of Strength for Item 33 based on information from the statewide assessment and
       stakeholder interviews.


                                                                   22
                                                                                                                                  D003799
                     Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 25 of 40 PageID #: 2350

                                              West Virginia 2017 CFSR Final Report

   •   In the statewide assessment, West Virginia documented, and stakeholders confirmed, that a single set of state standards is
       consistently applied equally to families, provider agencies, and child care institutions. DHHR conducts reviews of kinship
       relative homes and can utilize waivers for non-safety requirements. All background checks must be completed before homes
       are approved. The state has a process for reviewing facility files to ensure compliance with licensing requirements.

Item 34. Requirements for Criminal Background Checks
Description of Systemic Factor Item: The foster and adoptive parent licensing, recruitment, and retention system is functioning
statewide to ensure that the state complies with federal requirements for criminal background clearances as related to licensing or
approving foster care and adoptive placements and has in place a case planning process that includes provisions for addressing the
safety of foster care and adoptive placements for children.
   •   West Virginia received an overall rating of Strength for Item 34 based on information from the statewide assessment and
       stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that criminal background
       checks are routinely occurring statewide for prospective foster and adoptive parents and facility staff. The state has in place
       case planning processes that include provisions for addressing the safety of foster care and adoptive placements for children.
       The state trains workers on what to look for to ensure the protection of children in out-of-home placements and to meet with
       children alone. An Internal Investigation Unit report is made when there is a report of suspected abuse and neglect, and when
       there are allegations of sexual abuse or serious physical abuse, all children are removed from the home until an investigation
       is completed. Stakeholders reported that law enforcement works closely with the agency to jointly investigate allegations of
       maltreatment in care.

Item 35. Diligent Recruitment of Foster and Adoptive Homes
Description of Systemic Factor Item: The foster and adoptive parent licensing, recruitment, and retention system is functioning to
ensure that the process for ensuring the diligent recruitment of potential foster and adoptive families who reflect the ethnic and racial
diversity of children in the state for whom foster and adoptive homes are needed is occurring statewide.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 35 based on information from the statewide
       assessment and stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that West Virginia does
       not have a statewide coordinated effort to recruit foster and adoptive homes for the children needing placement. DHHR is not
       recruiting or approving new foster homes but rather is focused on kinship homes and re-evaluations. The recruitment plan
       and primary focus of Mission West Virginia is on processing referrals and not necessarily recruiting new homes, and
       specialized agencies are no longer involved in the recruitment of foster homes for special-needs children. It was reported that
       the number of children entering foster care has risen while the number of homes has not matched the increase in need, and
       that the shortage of homes has resulted in children sometimes sleeping in offices and being placed in shelter care.



                                                                    23
                                                                                                                                   D003800
                   Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 26 of 40 PageID #: 2351

                                             West Virginia 2017 CFSR Final Report

Item 36. State Use of Cross-Jurisdictional Resources for Permanent Placements
Description of Systemic Factor Item: The foster and adoptive parent licensing, recruitment, and retention system is functioning to
ensure that the process for ensuring the effective use of cross-jurisdictional resources to facilitate timely adoptive or permanent
placements for waiting children is occurring statewide.
   •   West Virginia received an overall rating of Area Needing Improvement for Item 36 based on information from the statewide
       assessment and stakeholder interviews.
   •   Information in the statewide assessment and collected during interviews with stakeholders showed that the state’s use of
       cross-jurisdictional resources to facilitate timely adoptive or permanent placements for waiting children is not occurring timely
       or effectively. Stakeholders reported that although the Interstate Compact on the Placement of Children is generally followed,
       it is neither effective nor timely―less than a quarter of the cases are responded to timely. Stakeholders said that completing
       criminal background checks in other states was a challenge because there are often cost and payment issues. There was
       consensus among stakeholders that the adoption exchange is used frequently when a home cannot be identified within the
       state.




                                                                  24
                                                                                                                                D003801
                    Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 27 of 40 PageID #: 2352




                                           Appendix A
            Summary of West Virginia 2017 Child and Family Services Review Performance

I. Ratings for Safety, Permanency, and Well-Being Outcomes and Items
Outcome Achievement: Outcomes may be rated as in substantial conformity or not in substantial conformity. 95% of the applicable
cases reviewed must be rated as having substantially achieved the outcome for the state to be in substantial conformity with the
outcome.
Item Achievement: Items may be rated as a Strength or as an Area Needing Improvement. For an overall rating of Strength, 90% of
the cases reviewed for the item (with the exception of Item 1 and Item 16) must be rated as a Strength. Because Item 1 is the only
item for Safety Outcome 1 and Item 16 is the only item for Well-Being Outcome 2, the requirement of a 95% Strength rating applies.

SAFETY OUTCOME 1: CHILDREN ARE, FIRST AND FOREMOST, PROTECTED FROM ABUSE AND NEGLECT.
 Data Element                                       Overall Determination                                State Performance
 Safety Outcome 1                                   Not in Substantial Conformity                        56% Substantially
 Children are, first and foremost, protected from                                                        Achieved
 abuse and neglect
 Item 1                                             Area Needing Improvement                             56% Strength
 Timeliness of investigations


SAFETY OUTCOME 2: CHILDREN ARE SAFELY MAINTAINED IN THEIR HOMES WHENEVER POSSIBLE AND
APPROPRIATE.
 Data Element                                       Overall Determination                                State Performance
 Safety Outcome 2                                   Not in Substantial Conformity                        42% Substantially
 Children are safely maintained in their homes                                                           Achieved
 whenever possible and appropriate
 Item 2                                             Area Needing Improvement                             73% Strength
 Services to protect child(ren) in home and
 prevent removal or re-entry into foster care
 Item 3                                             Area Needing Improvement                             42% Strength
 Risk and safety assessment and management

                                                                  A-1



                                                                                                                          D003802
                 Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 28 of 40 PageID #: 2353

                             Appendix A: Summary of West Virginia 2017 CFSR Performance


PERMANENCY OUTCOME 1: CHILDREN HAVE PERMANENCY AND STABILITY IN THEIR LIVING SITUATIONS.
Data Element                                        Overall Determination                 State Performance
Permanency Outcome 1                                Not in Substantial Conformity         20% Substantially
Children have permanency and stability in their                                           Achieved
living situations
Item 4                                              Area Needing Improvement              55% Strength
Stability of foster care placement
Item 5                                              Area Needing Improvement              50% Strength
Permanency goal for child
Item 6                                              Area Needing Improvement              58% Strength
Achieving reunification, guardianship, adoption,
or other planned permanent living arrangement


PERMANENCY OUTCOME 2: THE CONTINUITY OF FAMILY RELATIONSHIPS AND CONNECTIONS IS
PRESERVED FOR CHILDREN.
Data Element                                        Overall Determination                 State Performance
Permanency Outcome 2                                Not in Substantial Conformity         65% Substantially
The continuity of family relationships and                                                Achieved
connections is preserved for children
Item 7                                              Area Needing Improvement              86% Strength
Placement with siblings
Item 8                                              Area Needing Improvement              68% Strength
Visiting with parents and siblings in foster care
Item 9                                              Area Needing Improvement              73% Strength
Preserving connections
Item 10                                             Area Needing Improvement              68% Strength
Relative placement
Item 11                                             Area Needing Improvement              52% Strength
Relationship of child in care with parents




                                                                  A-2
                                                                                                         D003803
                Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 29 of 40 PageID #: 2354

                           Appendix A: Summary of West Virginia 2017 CFSR Performance


WELL-BEING OUTCOME 1: FAMILIES HAVE ENHANCED CAPACITY TO PROVIDE FOR THEIR CHILDREN'S
NEEDS.
Data Element                                     Overall Determination                  State Performance
Well-Being Outcome 1                             Not in Substantial Conformity          26% Substantially
Families have enhanced capacity to provide for                                          Achieved
their children’s needs
Item 12                                          Area Needing Improvement               35% Strength
Needs and services of child, parents, and
foster parents
Sub-Item 12A                                     Area Needing Improvement               72% Strength
Needs assessment and services to children
Sub-Item 12B                                     Area Needing Improvement               30% Strength
Needs assessment and services to parents
Sub-Item 12C                                     Area Needing Improvement               76% Strength
Needs assessment and services to foster
parents
Item 13                                          Area Needing Improvement               40% Strength
Child and family involvement in case planning
Item 14                                          Area Needing Improvement               42% Strength
Caseworker visits with child
Item 15                                          Area Needing Improvement               19% Strength
Caseworker visits with parents


WELL-BEING OUTCOME 2: CHILDREN RECEIVE APPROPRIATE SERVICES TO MEET THEIR EDUCATIONAL
NEEDS.
Data Element                                     Overall Determination                  State Performance
Well-Being Outcome 2                             Not in Substantial Conformity          73% Substantially
Children receive appropriate services to meet                                           Achieved
their educational needs
Item 16                                          Area Needing Improvement               73% Strength
Educational needs of the child




                                                               A-3
                                                                                                       D003804
                   Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 30 of 40 PageID #: 2355

                              Appendix A: Summary of West Virginia 2017 CFSR Performance


WELL-BEING OUTCOME 3: CHILDREN RECEIVE ADEQUATE SERVICES TO MEET THEIR PHYSICAL AND
MENTAL HEALTH NEEDS.
 Data Element                                       Overall Determination                                       State Performance
 Well-Being Outcome 3                               Not in Substantial Conformity                               59% Substantially
 Children receive adequate services to meet                                                                     Achieved
 their physical and mental health needs
 Item 17                                            Area Needing Improvement                                    75% Strength
 Physical health of the child
 Item 18                                            Area Needing Improvement                                    59% Strength
 Mental/behavioral health of the child

II. Ratings for Systemic Factors
The Children’s Bureau determines whether a state is in substantial conformity with federal requirements for the 7 systemic factors
based on the level of functioning of each systemic factor across the state. The Children’s Bureau determines substantial conformity
with the systemic factors based on ratings for the item or items within each factor. Performance on 5 of the 7 systemic factors is
determined on the basis of ratings for multiple items or plan requirements. For a state to be found in substantial conformity with these
systemic factors, the Children’s Bureau must find that no more than 1 of the required items for that systemic factor fails to function as
required. For a state to be found in substantial conformity with the 2 systemic factors that are determined based on the rating of a
single item, the Children’s Bureau must find that the item is functioning as required.

STATEWIDE INFORMATION SYSTEM
 Data Element                                       Source of Data and Information                              State Performance
 Statewide Information System                       Statewide Assessment and Stakeholder Interviews             Not in Substantial
                                                                                                                Conformity
 Item 19                                            Statewide Assessment and Stakeholder Interviews             Area Needing
 Statewide Information System                                                                                   Improvement




                                                                   A-4
                                                                                                                                 D003805
                Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 31 of 40 PageID #: 2356

                           Appendix A: Summary of West Virginia 2017 CFSR Performance


CASE REVIEW SYSTEM
Data Element                                   Source of Data and Information                    State Performance
Case Review System                             Statewide Assessment and Stakeholder Interviews   Not in Substantial
                                                                                                 Conformity
Item 20                                        Statewide Assessment and Stakeholder Interviews   Area Needing
Written Case Plan                                                                                Improvement
Item 21                                        Statewide Assessment and Stakeholder Interviews   Strength
Periodic Reviews
Item 22                                        Statewide Assessment and Stakeholder Interviews   Strength
Permanency Hearings
Item 23                                        Statewide Assessment and Stakeholder Interviews   Strength
Termination of Parental Rights
Item 24                                        Statewide Assessment and Stakeholder Interviews   Area Needing
Notice of Hearings and Reviews to Caregivers                                                     Improvement

QUALITY ASSURANCE SYSTEM
Data Element                                   Source of Data and Information                    State Performance
Quality Assurance System                       Statewide Assessment                              Substantial Conformity
Item 25                                        Statewide Assessment                              Strength
Quality Assurance System

STAFF AND PROVIDER TRAINING
Data Element                                   Source of Data and Information                    State Performance
Staff and Provider Training                    Statewide Assessment and Stakeholder Interviews   Substantial Conformity
Item 26                                        Statewide Assessment and Stakeholder Interviews   Strength
Initial Staff Training
Item 27                                        Statewide Assessment and Stakeholder Interviews   Area Needing
Ongoing Staff Training                                                                           Improvement
Item 28                                        Statewide Assessment and Stakeholder Interviews   Strength
Foster and Adoptive Parent Training


                                                            A-5
                                                                                                                D003806
                Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 32 of 40 PageID #: 2357

                           Appendix A: Summary of West Virginia 2017 CFSR Performance


SERVICE ARRAY AND RESOURCE DEVELOPMENT
Data Element                               Source of Data and Information                    State Performance
Service Array and Resource Development     Statewide Assessment and Stakeholder Interviews   Not in Substantial
                                                                                             Conformity
Item 29                                    Statewide Assessment and Stakeholder Interviews   Area Needing
Array of Services                                                                            Improvement
Item 30                                    Statewide Assessment and Stakeholder Interviews   Area Needing
Individualizing Services                                                                     Improvement

AGENCY RESPONSIVENESS TO THE COMMUNITY
Data Element                               Source of Data and Information                    State Performance
Agency Responsiveness to the Community     Statewide Assessment and Stakeholder Interviews   Substantial Conformity
Item 31                                    Statewide Assessment and Stakeholder Interviews   Strength
State Engagement and Consultation With
Stakeholders Pursuant to CFSP and APSR
Item 32                                    Statewide Assessment and Stakeholder Interviews   Strength
Coordination of CFSP Services With Other
Federal Programs




                                                        A-6
                                                                                                            D003807
                        Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 33 of 40 PageID #: 2358

                                  Appendix A: Summary of West Virginia 2017 CFSR Performance


FOSTER AND ADOPTIVE PARENT LICENSING, RECRUITMENT, AND RETENTION
    Data Element                                          Source of Data and Information                                  State Performance
    Foster and Adoptive Parent Licensing,                 Statewide Assessment and Stakeholder Interviews                 Not in Substantial
    Recruitment, and Retention                                                                                            Conformity
    Item 33                                               Statewide Assessment and Stakeholder Interviews                 Strength
    Standards Applied Equally
    Item 34                                               Statewide Assessment and Stakeholder Interviews                 Strength
    Requirements for Criminal Background Checks
    Item 35                                               Statewide Assessment and Stakeholder Interviews                 Area Needing
    Diligent Recruitment of Foster and Adoptive                                                                           Improvement
    Homes
    Item 36                                               Statewide Assessment and Stakeholder Interviews                 Area Needing
    State Use of Cross-Jurisdictional Resources for                                                                       Improvement
    Permanent Placements

III. Performance on Statewide Data Indicators 7
The state’s performance is considered against the national performance for each statewide data indicator and provides contextual
information for considering the findings. This information is not used in conformity decisions. State performance may be statistically
above, below, or no different than the national performance. If a state did not provide the required data or did not meet the applicable
item data quality limits, the Children's Bureau did not calculate the state’s performance for the statewide data indicator.
                                                          Direction of                                                    Data Period(s) Used
                                      National                                                  95% Confidence
    Statewide Data Indicator                              Desired                 RSP*                                    for State
                                      Performance                                               Interval**
                                                          Performance                                                     Performance***
    Recurrence of maltreatment              9.1%                  Lower              3.5%             3%–4.2%                   FY14–FY15
    Maltreatment in foster care             8.50                  Lower               1.96             1.33-2.9               15A–15B, FY15
    (victimizations per 100,000
    days in care)


7
    In October 2016, the Children’s Bureau issued Technical Bulletin #9 (http://www.acf.hhs.gov/cb/resource/cfsr-technical-bulletin-9), which alerted
     states to the fact that there were technical errors in the syntax used to calculate the national and state performance for the statewide data
     indicators. The syntax revision is still underway, so performance shown in this table is based on the 2015 Federal Register syntax.



                                                                          A-7
                                                                                                                                             D003808
                        Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 34 of 40 PageID #: 2359

                                    Appendix A: Summary of West Virginia 2017 CFSR Performance

                                                                Direction of                                                             Data Period(s) Used
                                         National                                                           95% Confidence
 Statewide Data Indicator                                       Desired                     RSP*                                         for State
                                         Performance                                                        Interval**
                                                                Performance                                                              Performance***
 Permanency in 12 months                       40.5%                    Higher                37.2%             35.8%–38.5%                       13B–16A
 for children entering foster
 care
 Permanency in 12 months                       43.6%                    Higher                 55%              52.3%–57.7%                       15B–16A
 for children in foster care 12-
 23 months
 Permanency in 12 months                       30.3%                    Higher                35.2%             31.9%–38.6%                       15B–16A
 for children in foster care 24
 months or more
 Re-entry to foster care in 12                 8.3%                     Lower                  6.8%              5.9%–7.9%                        13B–16A
 months
 Placement stability (moves                     4.12                    Lower                  3.18               3.04–3.32                        15B–6A
 per 1,000 days in care)


* Risk-Standardized Performance (RSP) is derived from a multi-level statistical model and reflects the state’s performance relative to states with similar children
and takes into account the number of children the state served, the age distribution of these children and, for some indicators, the state’s entry rate. It uses risk-
adjustment to minimize differences in outcomes due to factors over which the state has little control and provides a more fair comparison of state performance
against national performance.
** 95% Confidence Interval is the 95% confidence interval estimate for the state’s RSP. The values shown are the lower RSP and upper RSP of the interval
estimate. The interval accounts for the amount of uncertainty associated with the RSP. For example, the CB is 95% confident that the true value of the RSP is
between the lower and upper limit of the interval.
*** Data Period(s) Used for State Performance: Refers to the initial 12-month period and the period(s) of data needed to follow the children to observe their
outcomes. The FY or federal fiscal year refers to NCANDS data, which spans the 12-month period October 1 – September 30. All other periods refer to AFCARS
data. "A" refers to the 6-month period October 1 – March 31. "B" refers to the 6-month period April 1 – September 30. The 2-digit year refers to the calendar year
in which the period ends.




                                                                                  A-8
                                                                                                                                                              D003809
                   Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 35 of 40 PageID #: 2360




                                             Appendix B
                         Summary of CFSR Round 2 West Virginia 2008 Key Findings
The Children’s Bureau conducted a CFSR in West Virginia in 2008. Key findings from that review are presented below. Because the
Children's Bureau made several changes to the CFSR process and items and indicators relevant for performance based on lessons
learned during the second round and in response to feedback from the child welfare field, a state’s performance in the third round of
the CFSR is not directly comparable to its performance in the second round.

Identifying Information and Review Dates
  General Information
  Children’s Bureau Region: 3
  Date of Onsite Review: September 15–19, 2008
  Period Under Review: April 1, 2007, through September 19, 2008
  Date Courtesy Copy of Final Report Issued: August 15, 2009
  Date Program Improvement Plan Due: July 14, 2009
  Date Program Improvement Plan Approved: July 1, 2010

Highlights of Findings
   Performance Measurements
   A. The state met the national standards for none of the six standards.
   B. The state achieved substantial conformity with none of the seven outcomes.
   C. The state achieved substantial conformity with four of the seven systemic factors.




                                                                  B-1



                                                                                                                              D003810
  Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 36 of 40 PageID #: 2361

                                    Appendix B: West Virginia 2008 CFSR Key Findings


State’s Conformance With the National Standards
                                                     National      State’s   Meets or Does Not Meet
  Data Indicator or Composite
                                                     Standard      Score     Standard
 Absence of maltreatment recurrence                  94.6 or
                                                                     87.6    Does Not Meet Standard
 (data indicator)                                    higher
 Absence of child abuse and/or neglect in foster     99.68 or
                                                                     99.32   Does Not Meet Standard
 care (data indicator)                               higher
 Timeliness and permanency of reunifications         122.6 or
                                                                     106.6   Does Not Meet Standard
 (Permanency Composite 1)                            higher
 Timeliness of adoptions                             106.4 or
                                                                     97.8    Does Not Meet Standard
 (Permanency Composite 2)                            higher
 Permanency for children and youth in foster
                                                     121.7 or
 care for long periods of time                                       120.2   Does Not Meet Standard
                                                     higher
 (Permanency Composite 3)
 Placement stability                                 101.5 or
                                                                     97.1    Does Not Meet Standard
 (Permanency Composite 4)                            higher

State’s Conformance With the Outcomes
                                                                Achieved or Did Not Achieve
Outcome
                                                                Substantial Conformity
 Safety Outcome 1:
 Children are, first and foremost, protected from abuse and     Did Not Achieve Substantial Conformity
 neglect.
 Safety Outcome 2:
 Children are safely maintained in their homes whenever         Did Not Achieve Substantial Conformity
 possible and appropriate.
 Permanency Outcome 1:
 Children have permanency and stability in their living         Did Not Achieve Substantial Conformity
 situations.




                                                                   B-2
                                                                                                         D003811
  Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 37 of 40 PageID #: 2362

                                    Appendix B: West Virginia 2008 CFSR Key Findings


                                                             Achieved or Did Not Achieve
Outcome
                                                             Substantial Conformity
 Permanency Outcome 2:
 The continuity of family relationships and connections is   Did Not Achieve Substantial Conformity
 preserved for children.
 Child and Family Well-Being Outcome 1:
 Families have enhanced capacity to provide for their        Did Not Achieve Substantial Conformity
 children’s needs.
 Child and Family Well-Being Outcome 2:
 Children receive appropriate services to meet their         Did Not Achieve Substantial Conformity
 educational needs.
 Child and Family Well-Being Outcome 3:
 Children receive adequate services to meet their physical   Did Not Achieve Substantial Conformity
 and mental health needs.

State’s Conformance With the Systemic Factors
                                                             Achieved or Did Not Achieve
Systemic Factor
                                                             Substantial Conformity
 Statewide Information System                                Achieved Substantial Conformity
 Case Review System                                          Did Not Achieve Substantial Conformity
 Quality Assurance System                                    Achieved Substantial Conformity
 Staff and Provider Training                                 Achieved Substantial Conformity
 Service Array and Resource Development                      Did Not Achieve Substantial Conformity
 Agency Responsiveness to the Community                      Achieved Substantial Conformity
 Foster and Adoptive Parent Licensing, Recruitment,
                                                             Did Not Achieve Substantial Conformity
 and Retention




                                                                B-3
                                                                                                      D003812
        Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 38 of 40 PageID #: 2363

                                     Appendix B: West Virginia 2008 CFSR Key Findings


Key Findings by Item
Outcomes
 Item                                                            Strength or Area Needing Improvement
 Item 1. Timeliness of Initiating Investigations of Reports of   Area Needing Improvement
    Child Maltreatment
 Item 2. Repeat Maltreatment                                     Area Needing Improvement
 Item 3. Services to Family to Protect Child(ren) in the Home    Area Needing Improvement
    and Prevent Removal or Re-entry Into Foster Care
 Item 4. Risk Assessment and Safety Management                   Area Needing Improvement
 Item 5. Foster Care Re-entries                                  Strength
 Item 6. Stability of Foster Care Placement                      Area Needing Improvement
 Item 7. Permanency Goal for Child                               Area Needing Improvement
 Item 8. Reunification, Guardianship, or Permanent Placement     Area Needing Improvement
 With Relatives
 Item 9. Adoption                                                Area Needing Improvement
 Item 10. Other Planned Permanent Living Arrangement             Area Needing Improvement
 Item 11. Proximity of Foster Care Placement                     Strength
 Item 12. Placement With Siblings                                Strength
 Item 13. Visiting With Parents and Siblings in Foster Care      Area Needing Improvement
 Item 14. Preserving Connections                                 Area Needing Improvement
 Item 15. Relative Placement                                     Area Needing Improvement
 Item 16. Relationship of Child in Care With Parents             Area Needing Improvement
 Item 17. Needs and Services of Child, Parents, and Foster       Area Needing Improvement
 P
 Item 18. Child and Family Involvement in Case Planning          Area Needing Improvement
 Item 19. Caseworker Visits With Child                           Area Needing Improvement
 Item 20. Caseworker Visits With Parents                         Area Needing Improvement


                                                                 B-4
                                                                                                        D003813
       Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 39 of 40 PageID #: 2364

                                    Appendix B: West Virginia 2008 CFSR Key Findings


Item                                                      Strength or Area Needing Improvement
Item 21. Educational Needs of the Child                   Area Needing Improvement
Item 22. Physical Health of the Child                     Area Needing Improvement
Item 23. Mental/Behavioral Health of the Child            Area Needing Improvement

Systemic Factors
Item                                                      Strength or Area Needing Improvement
Item 24. Statewide Information System                     Strength
Item 25. Written Case Plan                                Area Needing Improvement
Item 26. Periodic Reviews                                 Strength
Item 27. Permanency Hearings                              Strength
Item 28. Termination of Parental Rights                   Strength
Item 29. Notice of Hearings and Reviews to Caregivers     Area Needing Improvement
Item 30. Standards Ensuring Quality Services              Strength
Item 31. Quality Assurance System                         Strength
Item 32. Initial Staff Training                           Strength
Item 33. Ongoing Staff Training                           Strength
Item 34. Foster and Adoptive Parent Training              Strength
Item 35. Array of Services                                Strength
Item 36. Service Accessibility                            Area Needing Improvement
Item 37. Individualizing Services                         Area Needing Improvement
Item 38. Engagement in Consultation With Stakeholders     Strength
Item 39. Agency Annual Reports Pursuant to CFSP           Strength
Item 40. Coordination of CFSP Services With Other         Strength
    Federal Programs
Item 41. Standards for Foster Homes and Institutions      Strength


                                                          B-5
                                                                                                 D003814
       Case 3:19-cv-00710 Document 130-3 Filed 09/02/20 Page 40 of 40 PageID #: 2365

                                  Appendix B: West Virginia 2008 CFSR Key Findings


Item                                                         Strength or Area Needing Improvement
Item 42. Standards Applied Equally                           Strength
Item 43. Requirements for Criminal Background Checks         Area Needing Improvement
Item 44. Diligent Recruitment of Foster and Adoptive Homes   Strength
Item 45. State Use of Cross-Jurisdictional                   Area Needing Improvement
    Resources for Permanent Placements




                                                             B-6
                                                                                                    D003815
